Case 1:19-cv-00169-LEK-KJM Document 77 Filed 04/14/20 Page 1 of 6            PageID #: 672




  CULPEPPER IP, LLLC
  Kerry S. Culpepper, Bar No. 9837
  75-170 Hualalai Road, Suite B204
  Kailua-Kona, Hawai’i 96740
  Telephone: (808) 464-4047
  Facsimile: (202) 204-5181
  E-Mail:     kculpepper@culpepperip.com

  Attorney for Plaintiffs
  Venice PI, LLC,
  MON LLC,
  Millennium Funding, Inc.,
  Bodyguard Productions, Inc.,
  TBV Productions, LLC,
  UN4 Productions, Inc., and
  Hunter Killer Productions, Inc.

                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

   Venice PI, LLC et al.,                    )   Case No.: 1:19-cv-169-LEK-KJM
                                             )   (Copyright)
                      Plaintiffs,            )
       vs.                                   )
                                             )   STIPULATED CONSENT
   NGUYEN DINH MANH et. al.                  )   JUDGMENT BETWEEN
                                             )   PLAINTIFFS AND
                     Defendants.             )   DEFENDANTS SENTHIL VIJAY
                                             )   SEGARAN AND TECHMODO
                                             )   LIMITED
                                             )
                                             )

          STIPULATED CONSENT JUDGMENT BETWEEN PLAINTIFFS
        AND DEFENDANTS SENTHIL VIJAY SEGARAN AND TECHMODO
                              LIMITED

          As attested to by the below signatures of counsel for the Plaintiffs Venice PI,



  19-cv-169
     Case 1:19-cv-00169-LEK-KJM Document 77 Filed 04/14/20 Page 2 of 6            PageID #: 673




        LLC, MON LLC, Millennium Funding, Inc., Bodyguard Productions, Inc., TBV

        Productions, LLC, UN4 Productions, Inc., and Hunter Killer Productions, Inc.

        (“Plaintiffs”), Defendant Senthil Vijay Segaran (“Segaran”) personally and on

        behalf of Defendant Techmodo Limited, for which Segaran is the sole shareholder

        and director, this matter comes before the Court on the parties’ joint Stipulated

        Consent Judgment.

                Plaintiffs have filed a First Amended Complaint [Doc. #63] alleging that that

        Defendants Segaran and Techmodo Limited are liable for intentional inducement,

        contributory and direct copyright infringement per 17 U.S.C. §101 for distributing

        and promoting torrent files of Plaintiffs’ motion pictures.

                The parties, after conferral and investigation, now appear, Defendant Segaran

        pro se on his behalf personally and also on behalf of Techmodo Limited, and

        Plaintiffs through counsel to fully and finally resolve all claims between the parties

        and the matters before the Court and have moved for entry of this Stipulated Consent

        Judgment.

                  WHEREFORE IT IS HEREBY STIPULATED AND ORDERED for all

            matters relevant to this case between the parties as follows:

                  1. The parties agree that the Court has personal jurisdiction over the

            parties and venue is proper.




                                                    2
19-cv-169
     Case 1:19-cv-00169-LEK-KJM Document 77 Filed 04/14/20 Page 3 of 6              PageID #: 674




                   2. The parties agree that Plaintiffs have valid and enforceable copyrights

            in the original copyrighted works as identified in Exhibit “1” [Doc. #63-1] of the

            First Amended Complaint.

                   3. Defendant Segaran acknowledges that he has received independent

            legal advice from counsel or has had the opportunity to seek advice from counsel,

            with respect to the facts and this Stipulated Consent Judgment.

                   4. Defendants Segaran and Techmodo Limited deny liability but

            acknowledge that Senthil Vijay Segaran is Defendant JOHN DOE dba YTS

            identified in the original complaint and concede that one or more third parties

            uploaded the torrent files of Plaintiffs’ motion pictures to their various website

            operating under the name “YTS”, and that said websites provided links for

            distributing the torrent files.

                   5. Pursuant to stipulation of the parties, the below Money Judgment,

            Permanent Injunction and Order is to be entered against Defendants SENTHIL

            VIJAY SEGARAN and TECHMODO LIMITED.

                   6. The Parties give the Court authority to modify the permanent

            injunction and the time period for which it will retain jurisdiction to enforce the

            money judgment and permanent injunction of this Stipulated Consent Judgment.

                                          MONEY JUDGMENT




                                                    3
19-cv-169
     Case 1:19-cv-00169-LEK-KJM Document 77 Filed 04/14/20 Page 4 of 6          PageID #: 675




                  A Money Judgment is awarded in favor of Plaintiff Venice PI, LLC against

            Defendants SENTHIL VIJAY SEGARAN and TECHMODO LIMITED in the

            amount of $150,000 (one hundred fifty thousand dollars) for damages.

                  A Money Judgment is awarded in favor of Plaintiff MON, LLC against

            Defendants SENTHIL VIJAY SEGARAN and TECHMODO LIMITED in the

            amount of $150,000 (one hundred fifty thousand dollars) for damages.

                  A Money Judgment is awarded in favor of Plaintiff Millennium Funding,

            Inc. against Defendants SENTHIL VIJAY SEGARAN and TECHMODO

            LIMITED in the amount of $150,000 (one hundred fifty thousand dollars) for

            damages.

                  A Money Judgment is awarded in favor of Plaintiff Bodyguard Productions,

            Inc. against Defendants SENTHIL VIJAY SEGARAN and TECHMODO

            LIMITED in the amount of $150,000 (one hundred fifty thousand dollars) for

            damages.

                  A Money Judgment is awarded in favor of Plaintiff TBV Productions, LLC

            against Defendants SENTHIL VIJAY SEGARAN and TECHMODO LIMITED

            in the amount of $150,000 (one hundred fifty thousand dollars) for damages.

                  A Money Judgment is awarded in favor of Plaintiff UN4 Productions, Inc.

            against Defendants SENTHIL VIJAY SEGARAN and TECHMODO LIMITED

            in the amount of $150,000 (one hundred fifty thousand dollars) for damages.


                                                  4
19-cv-169
     Case 1:19-cv-00169-LEK-KJM Document 77 Filed 04/14/20 Page 5 of 6                PageID #: 676




                    A Money Judgment is awarded in favor of Plaintiff Hunter Killer

             Productions, Inc. against Defendants SENTHIL VIJAY SEGARAN and

             TECHMODO LIMITED in the amount of $150,000 (one hundred fifty thousand

             dollars) for damages.

                                     PERMANENT INJUNCTION

                  Defendants SENTHIL VIJAY SEGARAN and TECHMODO LIMITED

            and those under their control are hereby PERMANENTLY ENJOINED from

            directly, contributorily or indirectly infringing Plaintiffs’ rights in their motion

            pictures.

                  Defendants SENTHIL VIJAY SEGARAN and TECHMODO LIMITED

            and those under their control are hereby PERMANENTLY ENJOINED from

            distributing and/or promoting torrent files of Plaintiffs’ motion pictures.

                  This Court will retain jurisdiction until December 31, 2021 for the purposes

            of enforcing the Money Judgment, Permanent Injunction and Order.

                  Except as provided herein, each party is to bear their own costs and fees.

            With entry of this Consent Judgment, this matter is terminated with respect to

            Defendants SENTHIL VIJAY SEGARAN and TECHMODO LIMITED.




                                                      5
19-cv-169
     Case 1:19-cv-00169-LEK-KJM Document 77 Filed 04/14/20 Page 6 of 6      PageID #: 677




        DATED: Kailua-Kona, Hawaii, March 23, 2020.


                                      CULPEPPER IP, LLLC


                                      /s/ Kerry S. Culpepper
                                      Kerry S. Culpepper

                                      Attorney for Plaintiffs




        APPROVED AND SO ORDERED:




        __________________________________________________________________
        Venice PI, LLC, et al. v. Nguyen Dinh Manh, et al; Case No. 1:19-cv-00169-LEK-
        KJM; STIPULATED CONSENT JUDGMENT BETWEEN PLAINTIFFS AND
        DEFENDANTS SENTHIL VIJAY SEGARAN AND TECHMODO LIMITED

                                               6
19-cv-169
